IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


ALINA BURDA,                           : No. 271 MAL 2015
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
           v.                          :
                                       :
                                       :
STEVEN BURDA,                          :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 30th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.